Citation Nr: 1031335	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure, for purposes 
of accrued benefits.

3.  Entitlement to service connection for a heart disorder, to 
include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

4.  Entitlement to service connection for an upper extremity 
disorder, to include as due to diabetes mellitus, type II, for 
purposes of accrued benefits.

5.  Entitlement to service connection for a lower extremity 
disorder, to include as due to diabetes mellitus, type II, for 
purposes of accrued benefits.

6.  Entitlement to service connection for a pulmonary disorder, 
to include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

7.  Entitlement to service connection for a myoclonic seizure 
disorder, to include as due to diabetes mellitus, type II, for 
purposes of accrued benefits.

8.  Entitlement to service connection for osteoporosis, to 
include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

9.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus, type II, for purposes of 
accrued benefits.

10.  Entitlement to service connection for angina, to include as 
due to diabetes mellitus, type II, for purposes of accrued 
benefits.

11.  Entitlement to service connection for bilateral hearing 
loss, for purposes of accrued benefits.

12.  Entitlement to service connection for tinnitus, for purposes 
of accrued benefits.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1971.  
The Veteran died in May 2004, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) and Board remand.  



FINDINGS OF FACT

1.  The Veteran died in May 2004; the immediate cause of death 
listed on his death certificate is arteriosclerosis.  The death 
certificate also listed diabetes mellitus as a significant 
condition contributing to death but not resulting in the 
underlying cause.  

2.  At the time of the Veteran's death, service connection was 
not established for any disability.  

3.  The Veteran did not serve in Vietnam, and there is no 
competent evidence establishing that he was exposed to any 
herbicides, to include Agent Orange, during service.

4.  The competent evidence fails to show that the Veteran's 
diabetes mellitus, type II, was incurred in or related to his 
military service.

5.  The competent medical evidence does not show that a service-
connected disability caused or substantially or materially 
contributed to the Veteran's death.

6.  The Veteran filed claims for entitlement to service 
connection for an upper and lower extremity disorder, a pulmonary 
disorder, osteoporosis, angina, and bilateral hearing loss that 
were received by the RO on May 3, 2004; evidence of record at the 
time of the Veteran's death in May 2004 fails to show that he had 
a current diagnoses of an upper and lower extremity disorder, a 
pulmonary disorder, osteoporosis, angina, or bilateral hearing 
loss.

8.  The Veteran filed claims for entitlement to service 
connection for diabetes mellitus, type II, a heart disorder, a 
myoclonic seizure disorder, hypertension, and tinnitus which were 
received by the RO on May 3, 2004; however, the evidence of 
record at the time of the Veteran's death fails to show that his 
diabetes mellitus, type II, heart disorder, myoclonic seizure 
disorder, hypertension, or tinnitus were related to his active 
military service, to include a service-connected disorder.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 3.312(a), 3.313 (2009).

2.  The criteria for entitlement to accrued benefits based on the 
Veteran's pending claims of service connection for diabetes 
mellitus, type II, a heart disorder, an upper and lower extremity 
disorder, a pulmonary disorder, a myoclonic seizure disorder, 
hypertension, osteoporosis, angina, bilateral hearing loss, and 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313, 
3.1000 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must request that the claimant provide any evidence in 
her possession that pertains to the claim based upon 38 C.F.R. § 
3.159(b).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the claim 
was eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23,353 (final rule revising 38 C.F.R. § 3.159(b) 
to rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless.  However, although this notice is no longer 
required, the Board observes that the appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  May 2004, July 2004, and 
March 2009 letters expressly told her to provide any relevant 
evidence in her possession.  See Pelegrini II, 18 Vet. App. at 
120.

The Court has prescribed more specific notice requirements for 
claims for dependency and indemnity compensation (DIC) based on 
whether a veteran was service connected for a disability during 
his or her lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id.

The Board finds that July 2004 and March 2009 letters satisfied 
VA's duty to notify provisions under the VCAA and Hupp.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
letters advised the appellant of what information and evidence 
was needed to substantiate her claim for the cause of the 
Veteran's death.  Finally, these letters informed the appellant 
about what information and evidence must be submitted by her, 
including enough information for the RO to request records from 
the sources identified by the appellant, as well as what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.

Although the March 2009 VCAA letter was sent to the Veteran after 
the initial adjudication of her claim in September 2004, the 
Board finds there to be no error because the appellant has not 
identified how failure to provide this notice prior to initial 
adjudication has prejudiced her.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  Furthermore, the Board observes that any 
potential prejudice is rendered harmless by the fact that the 
March 2009 notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
appellant was provided an additional opportunity to submit 
evidence and argument in support of her claim following receipt 
of the March 2009 letter, and the claim was readjudicated in a 
June 2010 supplemental statement of the case.  See Pelegrini, 18 
Vet. App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

The Board observes that the appellant was not provided with 
notice as to the evidence and information necessary to establish 
an effective date should her claim for DIC be granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
because the Board has concluded that a preponderance of the 
evidence is against this claim, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice on this element of the claim 
should not prevent a Board decision.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

The Veteran's service treatment records, service personnel 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA medical 
opinion was not requested in conjunction with the appellant's 
claim, and the Board has determined that the evidence currently 
of record is sufficient to decide her claim.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not 
(d), applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  In the 
present case, the only theory advanced by the appellant that is 
plausible in light of the current record involves awarding 
service connection for the cause of the Veteran's death as due to 
herbicide exposure, which is not shown by the evidence of record.  
Absent any competent evidence that the Veteran's cause of death 
is otherwise related to his military service, no medical opinion 
would aid in substantiating the appellant's claim.  Thus, no 
remand for a VA medical opinion is warranted.  There is no 
indication in the record that additional evidence relevant to the 
issue decided herein is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 
19 Vet. App. at 473. 


Turning to the appellant's accrued benefits claims, the Board 
finds that a letter dated in March 2009 fully satisfied VA's 
duties to notify the claimant of information necessary to 
substantiate and develop her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 
120.  As for VA's duty to assist, as will be explained in greater 
detail below, the outcome of an accrued benefits claim hinges on 
the application of the law to evidence which was in the file at 
the time of the Veteran's death.  As no additional evidence may 
be added to the file in regards to these issues, no evidentiary 
development is necessary for the claims decided herein.

I.  DIC Claim

The appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. § 1310.  The 
cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be resolved 
by the use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of a veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the Veteran's death 
was reported on the death certificate as arteriosclerosis.  
Diabetes mellitus was listed as a significant condition 
contributing to death but not resulting in the underlying cause.  
The appellant asserts that the Veteran's diabetes mellitus, which 
contributed to his death, is the result of exposure to herbicide 
agents while serving in the Republic of Vietnam.  As such, she 
contends that service connection for the cause of the Veteran's 
death is warranted.  

VA law and regulations provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
certain diseases, including diabetes mellitus, type II, shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See also 
38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a 
veteran who served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the 
General Counsel for VA held that service on a deep-water naval 
vessel off the shores of Vietnam without proof of actual duty or 
visitation in the Republic of Vietnam may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002).  The Federal Circuit Court recently 
clarified that service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  Service on inland waterways (also 
called "brown water" service) is also considered to be 
sufficient to invoke the presumption.  "Veterans who served 
aboard large ocean-going ships that operated on the offshore 
waters of the RVN are often referred to as 'blue water' veterans 
because of the blue color of the deep offshore waters.  They are 
distinguished from 'brown water' veterans who served aboard 
smaller river patrol and swift boats that operated on the brown-
colored rivers, canals, estuaries, and delta areas making up the 
inland waterways of the RVN.  Brown water Navy and Coast Guard 
veterans receive the same presumption of herbicide exposure as 
veterans who served on the ground in the RVN."  VA Manual M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Board notes that, prior to his death, the Veteran submitted a 
claim for entitlement to service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure during 
service.  A May 2004 report of contact reflects that the Veteran 
reported that, while onboard a ship for three weeks during active 
duty service in the U.S. Navy, he was exposed to herbicide 
agents.  

The Veteran's service treatment records are negative for any 
indication that he had in-country service in Vietnam, or that he 
was otherwise exposed to herbicides.  The service treatment 
records are also negative for any complaints of or treatment for 
a arteriosclerosis or diabetes mellitus, type II.

The Veteran's service personnel records reflect that he served 
onboard the USS ROBISON from January 1966 to April 1971.  His 
Report of Separation, Form DD 214, shows that he was awarded the 
Armed Forces Expeditionary Medal for service in Korea, the 
National Defense Service Medal, the Vietnam Service Medal with 
two bronze stars, the Good Conduct Medal, and the Combat Action 
Ribbon.  A memorandum within the Veteran's service treatment 
record indicates that the Veteran was awarded the Combat Action 
Ribbon in August 1969.  In a separate document, the Veteran 
certified that he met the eligibility criteria for the award of a 
Combat Action Ribbon for participating in combat operations while 
onboard the USS ROBISON during the period of August 1967 to 
January 1968.  The document also notes that, on separate 
occasions during August 1967 to January 1968, the USS ROBISON 
received a total of 180 rounds of hostile fire with many early 
rounds straddling the ship and that each time the ship maneuvered 
out of range of the offending enemy shore batteries while 
providing counter-battery fire.  

In support of her claim, the appellant submitted additional 
service personnel records which reveal that the Veteran served 
aboard the USS TOLOVANA from December 28, 1967 to January 1, 1968 
and that the USS TOLOVANA was in the Vietnam Combat Zone from 
December 28, 1967 to December 31, 1967.  In addition, she 
submitted "Captain's Cabin" letters dated in March 1966, April 
1966, and January 1971.  In pertinent part, the March 1966 letter 
notes that there were over fifty beard growers onboard the USS 
ROBISON, and that, while stationed off the coast of Vietnam, 
"all of our original growers are now enjoying my permission to 
go ashore with their shipmates.  Permission to go ashore while we 
stay at sea isn't much of a privilege!"  An April 1966 Captain's 
Cabin letter notes that the USS ROBISON provided gunfire support 
on numerous occasions from the coastal waters of South Vietnam 
for troops stationed in South Vietnam.  Specifically, the letter 
notes that gunfire support was provided for the 101st Airborne 
Division and in support of OPERATION JACKSTAY.  The USS ROBISON 
also bombarded Viet Cong positions near the southern tip of 
Vietnam.  The January 1971 Captain's Cabin letter reflects that 
the USS ROBISON finished its tour by firing "Naval Gunfire 
Support missions for twenty four straight days off South 
Vietnam" and that during that time, "she actually fired in all 
four military regions from the DMZ down around the Mekong River 
Delta and up near the Cambodian border in the gulf of Siam."

In June 2004, the RO requested that the National Personnel 
Records Center (NPRC) furnish the dates that the Veteran served 
in Vietnam.  In a June 2004 response, the NPRC reported that they 
were unable to determine whether or not the Veteran had in-
country service in Vietnam, noting that the Veteran served aboard 
the USS ROBISON which was in the official waters of the Republic 
of Vietnam from February 23, 1966 to March 14, 1966, from March 
21, 1966 to April 29, 1966, from May 10, 1966 to May 23, 1966, 
from June 8, 1966 to June 20, 1966, from August 26, 1967 to 
September 26, 1967, from October 13, 1967 to October 21, 1967, 
from November 11, 1967 to December 21, 1967, from January 31, 
1969 to February 28, 1969, from March 12, 1969 to April 5, 1969, 
and from April 17, 1969 to May 6, 1969.  The NPRC was not able to 
provide any conclusive proof that the Veteran was physically in-
country in Vietnam at any time during his active military 
service.

In a May 2009 memorandum, the U.S. Army and Joint Services 
Records Research Center (JSRRC) issued a statement that, after 
reviewing numerous official military documents, ship histories, 
deck logs, and other sources of information related to Navy and 
Coast Guard ships and the use of tactical herbicide agents during 
the Vietnam era, JSRRC found no evidence that indicates that Navy 
or Coast Guard ships transported tactical herbicides from the 
United States to the Republic of Vietnam or that ships operating 
off the coast of Vietnam used, stored, tested, or transported 
tactical herbicides.  In addition, the statement notes that JSRRC 
cannot document or verify that a shipboard veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam.  The statement 
concluded that JSRRC could provide no evidence to support a 
veteran's claim of exposure to tactical herbicide agents while 
serving aboard a Navy or Coast Guard ship during the Vietnam era.

In a March 2010 letter, in response to the RO's March 2010 letter 
requesting copies of deck logs for the USS TOLOVANA, the National 
Archives and Records Administration (NARA) noted that the ship 
deck log for the USS TOLOVANA for the period of July 1967 through 
April 1971 "does not provide information placing individuals 
onboard the ship, nor indicate names of individuals who departed 
the ship and might have set foot in Vietnam, nor will it provide 
other personnel related information."  

After a thorough review of the Veteran's claims file, the Board 
concludes that the evidence of record is insufficient to 
establish a presumption of herbicide exposure because there is no 
evidence substantiating the appellant's contentions that the 
Veteran had in-country service in Vietnam.  Although the 
Veteran's personnel records indicate that he received the 
National Defense Service Medal, Vietnam Service Medal, Combat 
Action Ribbon, Armed Forces Expeditionary Medal (Korea), and 
First Good Conduct Medal Award, there is no indication that he 
ever served in-country in Vietnam.  See Haas, 525 F.3d 1168 
(upheld VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the course of 
his or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313.

Despite the RO's attempts to confirm the appellant's contentions 
that the Veteran had in-country service in Vietnam, the NPRC has 
been unable to provide any evidence suggesting that the Veteran 
entered the Republic of Vietnam during his active duty service.  
The Board acknowledges that the Captain's Cabin letters reflect 
that the Veteran participated in direct support of the conflict 
in Vietnam; however, they do not confirm that the Veteran ever 
set foot in Vietnam.  The Board also acknowledges that the 
Veteran was awarded an Armed Forces Expeditionary Medal during 
service; however, his personnel records clearly show that this 
award was given for service in Korea, and not Vietnam.  
Ultimately, the Veteran's service personnel records fail to show 
that the Veteran ever set foot in Vietnam, or that he was 
attached to a unit on the Demilitarized Zone (DMZ) in Korea, see 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C (DoD has 
acknowledged that herbicides were used in Korea from April 1968 
through July 1969 along an area of the DMZ, and has provided a 
list of units affected by this usage).  

The appellant contends that the evidence of record is sufficient 
to show that the Veteran had in-country service in Vietnam during 
his active military service.  Specifically, she argues that the 
April 1966 Captain Cabin's letter shows that the Veteran was in 
the coastal waters off of Vietnam and supported the 101st 
Airborne Division "in the mouth of the River (Mekong Delta) at 
Saigon."  She also notes that the March 1966 Captain's Cabin 
letter states that many sailors who had beards were sent ashore 
and that the Veteran "did have a beard during that time."  
Further, she alleges that the January 1971 Captain's Cabin letter 
reflects that the USS ROBISON was "around the Mekong Delta Area, 
which would suggest that they were up the Mekong River to be able 
to reach these areas of fire support."  Last, the appellant 
notes that a December 1967 document "puts the veteran in a 
combat zone and would show that he was directing fire for the USS 
Robinson [sic] in a combat zone in Vietnam.  He was awarded a 
Combat Action Ribbon from the Navy for his actions."

While the Captain's Cabin letters submitted by the appellant 
reflect that the Veteran participated in direct support of the 
conflict in Vietnam from the USS ROBISON which was stationed in 
the coastal waters of South Vietnam, including engaging in 
gunfire in support of troops ashore and directly against Viet 
Cong positions in Vietnam, the letters do not reflect that the 
Veteran was ever physically in-country in Vietnam.  In addition, 
although the January 1971 letter indicates that the USS ROBISON 
was "around the Mekong River Delta," the letter does not 
indicate that the USS ROBISON entered the Mekong River Delta or 
the Mekong River, or otherwise entered the inland waterways of 
the Republic of Vietnam.  In fact, the letter described a course 
around the Vietnam coast.  Further, the April 1966 letter noted 
that the USS ROBISON operated in the coastal waters of South 
Vietnam.  With regard to the March 1966 letter which reflects 
that "original" beard growers had "permission to go ashore 
with their shipmates," the letter also notes that "[p]ermission 
to go ashore while we stay at sea isn't much of a privilege," 
indicating that those service members who had permission to go 
ashore were not able to because the USS ROBISON remained at sea.  
Moreover, although the appellant noted that the Veteran had a 
beard during that time, there is no evidence that the Veteran was 
one of the "original" beard growers who had permission to go 
ashore, or that he ever went ashore even if he did have 
permission.

The Board also acknowledges the appellant's argument that the 
Veteran received a Combat Action Ribbon which shows that he was 
in-country in Vietnam because there was no evidence that the USS 
ROBISON was under fire and that Combat Action Ribbons were given 
to military personnel who participated in a ground or surface 
combat fire or action during which they were under enemy fire.  
However, the Veteran's service personnel records show that he was 
awarded the Combat Action Ribbon for participating in combat 
operations "while serving on board USS ROBISON (DDG 12)" from 
August 1967 to January 1968.  Thus, the Veteran's service 
personnel records specifically contradict the appellant's 
argument that the Veteran's Combat Action Ribbon shows that he 
was in-country in Vietnam.

The Board recognizes the appellant's sincere belief that her 
husband had in-country service in Vietnam.  However, in the 
absence of any additional evidence corroborating the appellant's 
assertions that the Veteran served in the Republic of Vietnam 
during active duty, the Board does not find these statements to 
be persuasive.  Moreover, the Veteran's own statement in May 2004 
expressly contradicts the appellant's contentions that he had in-
country service in Vietnam.  The Veteran reported that he was 
exposed to herbicide agents while on a ship.  He did not indicate 
any in-country service in Vietnam.  For the foregoing reasons, 
the Veteran is not presumed to have been exposed to herbicides.  
38 C.F.R. §§ 3.307(a)(6), 3.313.  Accordingly, service connection 
for the cause of the Veteran's death on a presumptive basis is 
not warranted.  38 C.F.R. § 3.309(e).  

Although the appellant has not asserted another theory of service 
connection for the Veteran's cause of the death, service 
connection may also be awarded if the competent evidence 
demonstrates that the Veteran's arteriosclerosis or diabetes 
mellitus, type II, is directly related to his active duty 
service.  Unfortunately, none of the remaining competent evidence 
of record discusses the etiology of the Veteran's 
arteriosclerosis or diabetes mellitus, type II.  Moreover, there 
is no competent medical evidence of record to suggest that 
arteriosclerosis or diabetes mellitus, type II, is otherwise 
related to service.  In this regard, there is nothing in the 
Veteran's service treatment records that would indicate that 
arteriosclerosis or diabetes mellitus, type II, began during 
service or during the presumptive one-year period following 
service.  

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on competent medical evidence in making its 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(Board is prohibited from making conclusions based on its own 
medical judgment); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the present case, the first medical evidence of 
record of diabetes mellitus was in 2004, over 33 years after the 
Veteran's discharge from military service.  A February 2004 
private treatment record notes that the Veteran's history was 
significant for diabetes mellitus, type II, for the preceding 17 
years.  This would place the initial diagnosis of diabetes 
mellitus in 1987, approximately 16 years after his discharge from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of disorder).  The first medical evidence of record of 
arteriosclerosis or coronary artery disease was in February 2004, 
over 33 years after the Veteran's discharge from service.  Id.  
Thus, the evidence does not show that the Veteran's diabetes 
mellitus, type II, or arteriosclerosis which caused his death 
were directly related to service.

Ultimately, there is nothing in the evidence of record to support 
the assertions advanced by the appellant and the Veteran during 
his lifetime that he was exposed to herbicides during service.  
Thus, service connection cannot be awarded on a presumptive 
basis.  As the competent evidence does not show that the 
Veteran's death was directly due to military service, the 
preponderance of the evidence is against direct service 
connection for the cause of his death.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the cause of the 
Veteran's death is not warranted.

II.  Accrued Benefits Claims

At the time of his death, the Veteran had pending claims of 
entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure; entitlement to service 
connection for a heart disorder, to include as due to diabetes 
mellitus, type II; entitlement to service connection for an upper 
and lower extremity disorder, to include as due to diabetes 
mellitus, type II; entitlement to service connection for a 
pulmonary disorder, to include as due to diabetes mellitus, type 
II; entitlement to service connection for a myoclonic seizure 
disorder, to include as due to diabetes mellitus, type II; 
entitlement to service connection for osteoporosis, to include as 
due to diabetes mellitus, type II; entitlement to service 
connection for hypertension, to include as due to diabetes 
mellitus, type II; entitlement to service connection for angina, 
to include as due to diabetes mellitus, type II; entitlement to 
service connection for bilateral hearing loss; and entitlement to 
service connection for tinnitus.

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the Secretary 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death (hereinafter in this section and section 5122 of 
this title referred to as 'accrued benefits') and due and unpaid 
for a period not to exceed two years."

Accrued benefits include those that the Veteran was entitled to 
at the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. 
§ 3.1000(a).  Thus, the appellant could not furnish additional 
evidence that could be used to substantiate her claim, and VA 
could not develop additional evidence that would substantiate the 
claims of entitlement to accrued benefits.  "Evidence in the 
file at date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or before 
the date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 
C.F.R. § 3.1000(d)(4).

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).

A.  Diabetes Mellitus, Type II

The Board has already considered whether the Veteran's diabetes 
mellitus, type II, was related to his active duty service, and 
determined that the evidence does not demonstrate that the 
Veteran's diabetes mellitus, type II, is related to active 
military service, to include herbicide agents.  Consideration of 
the appellant's claim of entitlement to service connection for 
diabetes mellitus, type II, for the purpose of accrued benefits 
requires the same analysis as consideration of her claim for 
service connection for the cause of the Veteran's death.  For the 
sake of brevity, the Board will not repeat its prior discussion 
and analysis of this issue.  Accordingly, for the reasons 
discussed above, entitlement to service connection for diabetes 
mellitus, type II, for the purpose of accrued benefits, is not 
warranted.

B.  Heart Disorder, Myoclonic Seizure Disorder, Hypertension, 
Tinnitus

In May 2004, the Veteran filed claims for entitlement to service 
connection for a heart disorder, myoclonic seizure disorder, 
hypertension, and tinnitus.  At the time of his death later that 
same month, the evidence of record consisted of the Veteran's 
service treatment records, his service personnel records, private 
medical treatment records dated from February 2004 through April 
2004, and the Veteran's May 2004 claim form.  The May 2004 claim 
form reflects that the Veteran sought service connection for a 
heart disorder, myoclonic seizure disorder, and hypertension on a 
secondary basis, to include as due to a service-connected 
disorder.  Specifically, as he was claiming entitlement to 
service connection for diabetes mellitus, type II, he alleged 
that those disorders were related to his diabetes mellitus, type 
II, which he believed to be service-connected.

The Veteran's service treatment records are negative for any 
complaints or findings of a heart disorder, a seizure disorder, 
hypertension, or tinnitus.  A July 1964 enlistment examination 
reflects that the Veteran's heart, head, and ears were normal.  
The report also notes a blood pressure reading of 128/72.  In a 
report of medical history, completed at that time, the Veteran 
denied a history of ear, nose, and throat trouble, running ears, 
pain or pressure in the chest, palpitation or pounding heart, 
high or low blood pressure, and epilepsy or fits.  A July 1964 
chest x-ray was negative.  A December 1967 discharge and 
reenlistment examination shows that the Veteran's heart, head, 
and ears were normal.  The report also reveals a blood pressure 
reading of 122/74.  The Veteran's April 1971 separation 
examination also reflects that the Veteran's heart, head, and 
ears were normal.  The report notes a blood pressure reading of 
100/70.

Private medical treatment records from February 2004 through 
April 2004 reveal diagnoses of a heart disorder, a myoclonic 
seizure disorder, and hypertension.  Specifically, a February 
2004 treatment record reflects that the Veteran reported a 
history of multiple strokes, myoclonic seizure disorder, and 
coronary artery disease.  The report also noted a blood pressure 
reading of 122/82.  The diagnoses were hypertension and coronary 
artery disease.  A March 2004 treatment record indicates a blood 
pressure reading of 144/80.  In April 2004, the Veteran's blood 
pressure was 142/88.  Another April 2004 treatment record notes 
that the Veteran's blood pressure was 152/84.  The diagnoses were 
hypertension and seizure.

After a careful review of the evidence of record, the Board 
concludes that service connection on an accrued basis is not 
warranted for coronary artery disease, a myoclonic seizure 
disorder, hypertension, and tinnitus.  Current diagnoses of 
coronary artery disease, seizure disorder, and hypertension at 
the time of the Veteran's death are of record.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  Although the medical evidence 
of record does not reflect a medical diagnosis of tinnitus, 
tinnitus has been specifically found to be a disorder with 
symptoms that can be identified through lay observation alone.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The medical 
evidence of record does not show that hypertension or coronary 
artery disease were diagnosed within one year of service 
discharge; therefore, service connection is not warranted on a 
presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113; see also 
38 C.F.R. § 3.307, 3.309.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for coronary artery disease, seizures, 
hypertension, and tinnitus.  Moreover, neither the Veteran nor 
the appellant has alleged that the Veteran's coronary artery 
disease, seizures, hypertension, or tinnitus began during active 
duty service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury).  The first evidence of record of coronary artery 
disease, seizures, hypertension, or tinnitus was in 2004, over 32 
years after service discharge.  See Mense, 1 Vet. App. at 356 
(holding that VA did not err in denying service connection when 
the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of disorder).  Thus, the evidence does not show in-service 
incurrence of coronary artery disease, seizures, hypertension, or 
tinnitus.  Hickson, 12 Vet. App. at 253.

In addition, the medical evidence of record at the time of the 
Veteran's death does not show that the Veteran's coronary artery 
disease, seizures, hypertension, or tinnitus were related to his 
military service or to a service-connected disorder.  See 
Hickson, 12 Vet. App. at 253; see also Allen, 7 Vet. App. 439 
(holding that service connection on a secondary basis requires 
evidence sufficient to show that the current disability was 
caused or aggravated by a service-connected disability).  In 
fact, there is no medical evidence of record addressing the 
etiology of the Veteran's coronary artery disease, seizures, 
hypertension, or tinnitus.  In this, and in other cases, only 
independent medical evidence may be considered to support Board 
findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  
Accordingly, as there is no medical evidence of record linking 
the Veteran's coronary artery disease, seizures, hypertension, or 
tinnitus to service or a service connected disorder at the time 
of his death, service connection is not warranted.

The Board acknowledges the Veteran's and appellant's arguments 
that the Veteran's coronary artery disease, seizure disorder, and 
hypertension were caused by his diabetes mellitus, type II.  
However, as discussed above, service connection for diabetes 
mellitus, type II, is not warranted in this case.  38 C.F.R. § 
3.310; see Allen, 7 Vet. App. 439 (holding that service 
connection on a secondary basis requires evidence sufficient to 
show that the current disability was caused or aggravated by a 
service-connected disability).  

The Veteran's and the appellant's statements are competent 
evidence as to what they observed.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, neither the 
Veteran nor the appellant are competent to establish the medical 
etiology of the Veteran's coronary artery disease, seizure 
disorder, hypertension, or tinnitus.  Espiritu, 2 Vet. App. at 
495; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical etiology or 
render medical opinions).  Specifically, neither the Veteran nor 
his wife have the required specialized medical training and 
expertise to provide a competent opinion that the Veteran's 
coronary artery disease, seizure disorder, hypertension, or 
tinnitus are related to service or to a service-connected 
disability.  Accordingly, as there was no probative medical 
evidence of record at the time of the Veteran's death that his 
coronary artery disease, seizure disorder, hypertension, or 
tinnitus were related to service or a service-connected 
disability, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to active 
service requires competent medical evidence).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record at 
the time of the Veteran's death did not show that the Veteran's 
coronary artery disease, myoclonic seizure disorder, 
hypertension, or tinnitus were related to military service or to 
a service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

C.  Upper and Lower Extremity Disorder, Pulmonary Disorder, 
Osteoporosis, Angina, Bilateral Hearing Loss

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich, 104 
F.3d 1328 (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability).

At the time of the Veteran's death, no competent medical evidence 
had been submitted indicating that the Veteran had current 
diagnoses of an upper or lower extremity disorder, a pulmonary 
disorder, osteoporosis, angina, or bilateral hearing loss.  
Although a February 2004 patient history form notes that the 
Veteran reported a history of hearing loss, there is no evidence 
that the Veteran was ever evaluated for or diagnosed with 
bilateral hearing loss.  In addition, although an April 2004 
treatment note reveals that the Veteran needed a prescription for 
a left foot brace, there is no evidence of a diagnosis of a lower 
extremity disorder.  Rather, the only evidence of a diagnosis in 
the claims folder at the time of his death with respect to any of 
the above disorders consisted of the Veteran's own lay 
statements.  

To the extent that the Veteran reported that he had an upper 
extremity disorder, a lower extremity disorder, a pulmonary 
disorder, osteoporosis, angina, and bilateral hearing loss, as a 
layman, his statements are not competent evidence of the 
diagnosis of those disorders.  Espiritu, 2 Vet. App. at 494.  The 
evidence of record does not demonstrate that the Veteran 
possessed the ability, knowledge, or experience to provide a 
competent diagnostic opinion; nor does the evidence indicate that 
the Veteran was providing a contemporaneous medical diagnosis or 
that the Veteran's report of symptoms was supported by later 
diagnoses by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  
Consequently, the lay assertion of a diagnosis of those disorders 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

As there is no indication that the Veteran was being treated for 
any of these disabilities at a VA facility, nor is there any 
evidence that any missing service treatment records might show a 
diagnosis of any of these disabilities, the Board concludes that 
the competent evidence of record at the time of the Veteran's 
death failed to show diagnoses of current disabilities of an 
upper or lower extremity disorder, a pulmonary disorder, 
osteoporosis, angina, and bilateral hearing loss.  Under such 
circumstances, service connection for these disorders is not 
warranted and the appellant's claim of entitlement to service 
connection for these disorders for the benefit of accrued 
benefits purposes must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to service connection for diabetes mellitus, type II; 
a heart disorder, to include as secondary to diabetes mellitus, 
type II; an upper and lower extremity disorder, to include as 
secondary to diabetes mellitus, type II; a pulmonary disorder, to 
include as secondary to diabetes mellitus, type II; a myoclonic 
seizure disorder, to include as secondary to diabetes mellitus, 
type II; osteoporosis, to include as secondary to diabetes 
mellitus, type II; hypertension, to include as secondary to 
diabetes mellitus, type II; angina, to include as secondary to 
diabetes mellitus, type II; bilateral hearing loss; and tinnitus, 
for the purpose of accrued benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


